Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 8, 11, 13, 15, 17, 20, 26, 28, 32, 33, 36, 37, 39, 40, 42, 46, 48 and 49 are pending. Claims 3-7, 9, 10, 12, 14, 16, 18, 19, 21-25, 27, 29-31, 34, 35, 38, 41, 43-45, 47 and 50 have been cancelled.

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 2, 8, 11, 13, 15, 17, 20, 26, 28, 32 and 33, drawn to a genetically modified plant comprising an altered content of at least one cholesterol derived compound such as a steroidal alkaloid or saponin or glycosylated/glycoside derivative thereof and having an altered activity of GAME25 or GAME31 that is reduced or enhanced and wherein the plant is a Solanaceae crop, and a method of enhancing the content of at least one cholesterol derived compound by producing said plant.

Group II, claim(s), 36, drawn to a method of producing beneficial steroidal derivatives comprising incubating GAME25 or GAME31 and collecting and isolating the derivative.

Group III, claim(s) 37 and 39, drawn to use of a recombinant GAME25 or GAME31 for the production of a steroidal derivative.

Group IV, claim(s) 40, drawn to a method for breeding a plant having altered content of a cholesterol derived compound comprising crossing a first and second plant where the first plant has a predetermined expression level of GAME25 or GAME31.

Group V, claim(s) 42 and 46, drawn to a method for breeding a plant having altered expression levels of GAME25 or GAME31.

Group VI, claim(s) 48, drawn to a method for selecting plant progenitors comprising determining the expression level of GAME25 or GAME31 that is predictive of altered content of at least one cholesterol derived compound.

Group VII, claim(s) 49, drawn to a method for determining the capacity of a plant to produce at least one cholesterol derived compound by measuring the expression level of GAME25 or GAME31.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Group I-VII lack unity of invention because even though the inventions of these groups require the technical feature of GAME25 or GAME31, this technical feature is not a special technical feature as it does not make a contribution Fofana et al, which teaches that 3-beta hydroxysteroid dehydrogenase (i.e., GAME25 as instantly claimed) is involved in metabolism of alkaloids and has strongest expression when challenged with a compatible pathogen (2007, International Journal of Plant Genomics, 2007:1-13; see p. 9, col. 2, last ¶ bridging p. 10).
Thus, based on these teachings, prior to the effective filing date it would have been prima facie obvious to one of ordinary skill in the art to alter expression of GAME25 to determine whether pathogen resistance is enhanced or suppressed.

This application contains claims directed to more than one species of the generic invention (e.g., GAME25 and GAME31). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Reducing/inhibiting expression of GAME25; enhancing expression of GAME25; reducing/inhibiting expression of GAME31; and enhancing expression of GAME31
Increased steroidal alkaloids or derivatives thereof; decreased steroidal alkaloids or derivatives thereof; increased steroidal saponins or derivatives therefore; and decreased steroidal saponins or derivatives thereof.
The steroidal alkaloids or glycosylated derivatives thereof  or saponin or glycosylated derivatives thereof as recited in claim 17


Specifically, if the invention of Group I is elected then a single species from each of (A), (B) and (C) should be elected. Applicant should elect a single nucleic acid and corresponding amino acid sequence for GAME25 or GAME31 as recited in (A).
If the invention of Group II is elected then a single nucleic acid and corresponding amino acid sequence for GAME25 or GAME31 as recited in (A) should be elected.
If the invention of Group III is elected then a single nucleic acid and corresponding amino acid sequence for GAME25 or GAME31 as recited in (A) should be elected.
If the invention of Group IV is elected then a single species from (A) should be elected.
If the invention of Group V is elected then a single species from (A) should be elected.
If the invention of Group VI is elected then one of GAME25 or GAME31 should be elected.
If the invention of Group VII is elected then one of GAME25 or GAME31 should be elected in addition to a single steroidal alkaloid or derivative thereof or a steroidal saponin or derivative thereof.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-2, 8, 11, 13, 15, 17, 20, 26, 28, 32, 33, 36, 37, 39, 40, 42, 46, 48 and 49.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON DEVEAU ROSEN/           Primary Examiner, Art Unit 1662